Quinn, Chief Judge
(concurring in the result):
United States v Robbins, 18 USCMA 86, 39 CMR 86, does not hold that remand of a case for the purpose of determining whether to dismiss the charge or direct a rehearing thereon to a convening authority different from the one who initially acted in the case is jurisdictionally impossible. On the contrary, Robbins “specifically recognized situations in which” remand to another convening authority “may be necessitated” by the circumstances of the case. Id., at page 88.
All that is involved in this case, as in Robbins, is a departure from the terms of our remand. In Robbins, the accused refused to participate'in the unauthorized deviation. Here, the accused did not object to .action by the new convening authority to vyhom the Judge Advocate General .had referred the case. More importantly, he prevailed upon the new convening authority to modify one of the charges and to agree to approve a sentence no more severe than that suggested by him as appropriate; he also entered a plea of guilty and secured a reduction in the sentence imposed by the court-martial to the limits previously approved by the convening authority. Since the accused has had the benefits of proceedings in-which he was a willing, and perhaps even an eager, participant, I see no reason to invalidate those proceedings because they do not conform .strictly to our mandate. Certainly, the parties should have sought modification of our mandate, but their failure is not, in my opinion, good cause to invalidate proceedings in which both’ voluntarily and knowingly participated. However, to effect a practical disposition of the case, I join in the remand to the original convening authority.
Judge DARDEN did not participate in the decision in this case.